Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  




(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claim  rejected under 35 U.S.C. 103(a) as being unpatentable over.



Keaton 20070174191
Grigg US 20180040064 A1


Regarding Claim 1, Keaton discloses
receiving, at an invoice hub server through an invoice interface accessible to a third party invoice system, a plurality of open invoices directly from the third party invoice system, wherein each of the plurality of open invoices is associated with a transaction between a supplier and a buyer, and wherein each of the plurality of invoices comprises at least a buyer identifier, a supplier identifier associated with the supplier, and an invoice amount;
“As described above, the present invention relates to factoring transactions. Generally, the transaction involves four entities: a customer, a client, a funding source, and a factoring administrator. The funding source can be any entity, for example a bank, trade organization, credit union or private factoring company, that advances to a client funds that are secured by the client's accounts receivable. The funding source and the client agree to fees and interest that are to be paid to the funding source 

identifying one or more supplier invoices from the plurality of open invoices, the supplier invoices relating to the same supplier;
receiving, at the invoice hub server, a supplier preference associated with at least one of the supplier invoices, the supplier preference designating at least one or more supplier invoices for advance processing;
“Clients may access factoring services at the portal directly though a funding source 12 or through the factoring administrator. When client 14 chooses to factor one or more of its invoices, it may go to the portal Web site, select a funding source 12 and click a link to that funding source provided on the portal Web site. The client is then presented with a Web page 55, as shown in FIG. 5, that identifies and describes the funding source and its services and that includes one or more links or icons that permit the client to conduct business with the funding source. One of these icons, indicated at 56, triggers the funding source's factoring service and links the client to factoring administrator 32 (FIG. 1), as indicated at 58 in FIG. 3.”  (Keaton, para 0077)


analyzing, … at the invoice hub server, the designated one or more supplier invoices for advance processing, the analyzing further comprising:
generating an invoice score for each of the designated one or more supplier invoices, each invoice score … 
comparing each of the generated invoice scores to an invoice score threshold to identify one or more invoices eligible for advance processing, wherein the one or more eligible invoices have an invoice score that exceeds the invoice score threshold;
“ As indicated above, invoice verification is one of the criteria upon which a funding source may rely in determining whether to advance funds on one or more invoices. The present invention permits the funding source to verify invoices singularly or in groups and to verify manually or automatically. To manually verify a single invoice, the funding source searches for and selects the appropriate client, activates the funding icon and activates the "Invoices Not Advanced" tab (FIG. 10C). This presents a screen listing all invoices for the client. The funding source clicks on the invoice to be verified and is presented with a screen 246 shown in FIG. 30. The engine populates the first twelve fields with invoice information already stored by the system. If goods sold under the invoice were assigned a tracking number by a delivery company, this information may also be entered. The engine populates the "delivery status" field during automatic verification.  A pull-down box 248 lists the methods by which the funding source may verify an invoice. These may include (a) verbal verification from the customer and/or carrier of goods that the goods have been delivered and/or received, (b) a document from one of these parties establishing delivery and/or receipt of the goods, (c) a signature from one of these parties on a form provided by the funding source indicating delivery and/or receipt, or (d) some "other" method that may be approved by the funding source at a later time. The funding source selects the method appropriate for the invoice in box 248. When verification is complete, the funding source employee that verifies the invoice provides its identification and the date the invoice was verified in the two fields above box 248. The funding source activates the "Verify Now" button, thereby changing the invoice's verification status symbol to a green square in screen 86 (FIG. 10C).” (Keaton, para 0216-17)


generating, by the invoice hub server, an indication identifying the one or more eligible invoices available for advance processing; and
“The funding source may view the requested invoices by activating the "Invoices Not Advanced" tab of screen 264. To select invoices from this list to advance, the funding source clicks on the desired advances and activates an "ok" button. This updates the upper part of screen 264, as shown in FIG. 35C.”  (Keaton, para 0233)

responsive to receiving selection of one or more of the eligible invoices, automatically transmitting an advance payment to the supplier based on the selected eligible invoices.
“As described above, the means by which funds are advanced to the client depend on the agreement between the funding source and the client. The system prints various reports to describe invoices and advances in their various stages. In one preferred embodiment, the reports engine prints a report for each advance from which the funding source may wire funds to the client.”  (Keaton, para 0236; “The user confirms 2608 the offer to accept the terms from the financial institution 2008. In some example embodiments, an automatic option may be set for automatic funding by the financial institution 2008.  The financial institution 2008 writes the liability and repayment schedule back 2606 to the action history system 100 and deposits the funds in the user's bank account.”, Id. para 0254-57)

Keaton does not explicitly disclose
by machine-learning (ML) logic
Grigg is directed to a system for generating performance action scores.  (Grigg, abstract).  The scores may be machine generated.  (“FIG. 32 illustrates the process for training and using the machine-

based on at least a supplier score, a buyer score, or a payment schedule of a respective invoice; and
“Another action score is the invoice trade score (ITS), which is generated by a predictive statistical model that looks at the payment performance of sales contacts (sales invoice recipients) across all platform customer organizations, e.g., a network view of sales invoice trade lines between platform customer organizations. An average score of each invoice score, across all the current accounts receivable (AR) invoices, weighted by debtor (invoice) values, provides an overall measure of that entity's receivables payment risk, as well as risk to the business cash flow and general financial stability.   There are several potential use cases for the ITS. First, there is a `smart` AR report, which provides time-phased receivables cash flow values using invoice trade score to predict payment timing rather than simply the invoice due date. Second, there is extending the platform development API end-points to include the ITS as an additional attribute of each sales invoice, which can then be retrieved by authorized lending partners, along with an entity's accounting data to be used in their loan application 



Regarding Claim 2, Keaton and Grigg disclose the method of claim 1.
wherein the invoice score is further based on an available amount of a credit line associated with the supplier.

“The algorithm also includes a pre-determined relationship between the final score and the customer credit line. That is, the engine determines the customer credit line based on the total customer score. The funding source can override the credit line by directly inputting the credit line in box 232.”  (Keaton, para 0204)

Regarding Claim 3, Keaton and Grigg disclose the method of claim 1.
wherein the advance payment for the one or more selected eligible invoices matches the invoice amount corresponding to at least one of the plurality of open invoices.
“ To execute an advance, the funding source moves to screen 82 (FIG. 10A). Activation of an "Add New Advance" icon at the screen's upper left corner presents a screen 260 shown in FIG. 35A. Screen 260 requests that the funding source select a rate schedule for the advance. As discussed above, the funding source may define and name multiple rate schedules for the client. Each such schedule is listed in a pull-down box 262 from which the funding source may select the desired schedule to apply to 

Regarding Claim 4, Keaton and Grigg disclose the method of claim 1.
wherein the advance payment for the one or more selected eligible invoices is less than the invoice amount corresponding to at least one of the plurality of open invoices.
See prior art rejection of claim 3.



Regarding Claim 7, Keaton and Grigg disclose the method of claim 1.
further comprising calculating, by the ML logic, the invoice score threshold based on an advanced amount value relating to a total amount advanced for the one or more supplier invoices from the plurality of open invoices.
“If no invoice in the requested advance is too high at 186, or if the funding source overrides such a denial, the engine determines at 188 whether the requested advance would cause the total amount of funds currently extended to the client by the funding source to exceed a predefined credit limit for the client. The credit limit is defined by the funding source in a rate schedule discussed below. If the advance causes the funds currently advanced to the client to exceed this limit, the engine denies the advance at 178.”  (Keaton, para 0143)

Regarding Claim 8, Keaton and Grigg disclose the method of claim 1.
wherein the invoice score is generated based on each of the supplier score, 


the buyer score, 
Each customer screen includes an icon permitting the funding source to view aging and payment history reports. The aging report describes aging accounts receivable for customer invoices owed to this particular client. The payment history report is a detail of all payments made by this customer to this client. Upon activating the "Credit" button, the engine presents a screen 220 shown in FIG. 22. The screen displays the customer's current credit score and credit limit. To update the credit score, or to create a credit score for a new customer, the funding source activates a "Score Customer" icon, thereby presenting a screen 222 shown in FIG. 23. Screen 222 is specific to the funding source. That is, the funding source defines an algorithm that the funding administrator implements in the logic engine specifically for the funding source. Thus, the screen shown in FIG. 23 may vary widely, depending on the criteria used by the funding source to determine whether it deems a customer to be sufficiently credit worthy that the funding source will factor its invoices. In the example shown in FIG. 23, the funding source has defined five criteria. For each, there is a plurality of pre-defined responses that may be selected from pull-down boxes 224. Scale factors applicable to the criteria may be chosen from pull-down boxes 226. The scale (e.g. a number from 1 to 10) multiplies the initial score for the respective criteria to produce component scores 228. The component scores are combined in a predetermined equation, in this case a simple summation, to produce a final score 230.  (Keaton, para 0202-203)

Keaton does not explicitly disclose
and the payment schedule of the respective invoice.
“Another action score is the invoice trade score (ITS), which is generated by a predictive statistical model that looks at the payment performance of sales contacts (sales invoice recipients) across all platform customer organizations, e.g., a network view of sales invoice trade lines between platform customer organizations. An average score of each invoice score, across all the current accounts receivable (AR) invoices, weighted by debtor (invoice) values, provides an overall measure of that entity's receivables payment risk, as well as risk to the business cash flow and general financial stability.   There are several potential use cases for the ITS. First, there is a `smart` AR report, which provides time-phased receivables cash flow values using invoice trade score to predict payment timing rather than simply the invoice due date. Second, there is extending the platform development API end-points to include the ITS as an additional attribute of each sales invoice, which can then be retrieved by authorized lending partners, along with an entity's accounting data to be used in their loan application risk assessment/approval for lending decision-making.”  (Grigg, para 0102-03) It would have been obvious to one of ordinary skill in the art at the time the invention was filed to combine Keaton with the invoice score of Grigg with the motivation of risk management.  Id.

Regarding Claim 9, Keaton and Grigg disclose the method of claim 1.
wherein generating the invoice score further comprises: 
assigning a weighting score to the supplier score, the buyer score, or the payment schedule of a respective invoice;
analyzing at least one of a historical supplier score over a defined time period, a historical buyer score over the defined time period, or a historical payment history of the supplier over the defined time period;
assigning a weighting score to the one of the historical supplier score, the historical buyer score, or the historical payment history; and
generating the invoice score based on the weighted supplier score, the weighted buyer score, or the weighted payment schedule, and the weighted historical supplier score, the weighted historical buyer score, or the weighted historical payment history.
“ Screen 70 includes input data fields 72 populated by information entered by the funding source in response to the client's portal registration information. The funding source may update the entries over time. Each field 72 is an algorithm input selected by the funding source from among predetermined options in a pull-down box. The set of options in each pull-down box therefore describes a set of possible values for the corresponding algorithm input. A respective score value is associated with each option in each box 72. A help box 78 provides a description of each option and its corresponding score value.  Each data field 72 is related to an input score box 74 by a weighting box 76. The funding source selects the weighting from a predefined group of values in a pull-down box. Engine 44 multiplies the score value associated with the selection from box 72 by the weighting in box 76, or otherwise manipulates the selected score value responsively to the weighting in the corresponding box 76 according to an equation defined by the funding source and implemented in engine 44 by the factoring administrator.”

Regarding Claim 10,11
See prior art rejection of claim 1

Regarding Claim 12
See prior art rejection of claim 3

Regarding Claim 13
See prior art rejection of claim 8

Regarding Claim 16,
See prior art rejection of claim 1

Regarding Claim 17,
See prior art rejection of claim 3

Regarding Claim 18,
See prior art rejection of claim 7

Regarding Claim 19,
See prior art rejection of claim 8

Regarding Claim 20,
Keaton does not explicitly disclose
wherein the invoice score threshold is dynamically determined by the ML logic during analyzing of the designated one or more supplier invoices for advance processing.

Grigg discloses that scores may be updated dynamically and thresholds may be based upon scores.  (Keaton,  para 0135, “The action history system 100 may dynamically generate the performance values by automatically updating the performance values as outward communications data or inward communications data is received from the distributed client devices. In some embodiments, the 




XXXX
Invoice Factoring Examples
https://web.archive.org/web/20150109114907/https://www.comcapfactoring.com/blog/a-receivables-factoring-example/  1/2015


Regarding Claim 5, Keaton and Grigg disclose the method of claim 4.
further comprising automatically transmitting an additional advance payment to the supplier based on the selected eligible invoices, the combination of the advance payment and the additional advance payment matching the invoice amount corresponding to the at least one of the plurality of open invoices.
“The two-installment factoring transaction works as follows:

1. The client submits the $100,000 invoice to the factoring company.

2. The factoring company processes the invoice and deposits $85,000 in the client’s account ($100,000 x 85% advance rate).

3. After 30 days, the customer pays $100,000.

4. The factoring company processes the payment and settles the account. The fee for 30 days is $2,000 ($100,000 x 2%).

5. The factor rebates $13,000 (the remaining $15,000 less the $2,000 fee) and deposits the money to the client’s bank account.”  (Invoice Factoring, p.2)

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to combine Keaton with the installment payment of Invoice Factoring with the motivation of achieving quick financing.  (“This time frame makes invoice factoring attractive to companies that need funding to 

Regarding Claim 6, Keaton and Grigg disclose the method of claim 1.

wherein the supplier preference comprises a payment type preference relating to the one or more supplier invoices for advance processing, the payment type preference further comprising at least the options of complete payment, partial payment, and installment payment.
Invoice Factoring discloses that it is known for a supplier to utilize one of two invoice factoring conventions.  “The majority of invoice factoring transactions finance invoices in two installments: the advance and the rebate. However, in some cases, invoices are financed as a single-installment transaction. Single-installment transactions are common only in the trucking industry.  In this article, we discuss both types of transactions.”  (Invoice Factoring, p.2)
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to combine Keaton with the installment payment of Invoice Factoring with the motivation of achieving quick financing.  (“This time frame makes invoice factoring attractive to companies that need funding to handle an immediate cash flow issue…. The majority of invoice factoring transactions finance invoices in two installments: the advance and the rebate.”,  Invoice Factoring, p.1)



XXXX
KRAMER


Regarding Claim 14, Keaton and Grigg disclose the method of claim 10.
responsive to receiving information relating to the supplier, analyzing the received information, by the ML server;
automatically adjusting the invoice score for each of the one or more supplier invoices relating to the same supplier; and
responsive to adjusting the invoice score, 
See prior art rejection of claim 8.

Keaton does not explicitly disclose


automatically adjusting the advance payment amount for each of the one or more supplier invoices relating to the same supplier based the respective adjusted invoice score.
Kramer is directed to an invoice factoring system.  (Kramer, abstract).  Kramer discloses that it is known that the advanced amount can vary based upon the quality of the buying party of the invoice.  (“One prior art approach has included reverse factoring to improve the above described problems. For example, The Role of "Reverse Factoring" in Supplier Financing of Small and Medium Sized Enterprises by Leora Klapper, The World Bank describes reverse factoring in general and a particular form as practiced in Mexico. In general, reverse factoring involves a seller, a buyer and a factor, and the factor purchases accounts receivables only from high-quality buyers at a predetermined discount rate. For example, the factor initially pays the seller 100% of the value of an accounts receivable or an invoice less 


Regarding Claim 15, Keaton, Grigg and Kramer disclose the method of claim 14.

further comprising transmitting a notification to the supplier associated with the selected one or more supplier invoices, the notification indicating the respective adjusted advance payment amounts.
Keaton, fig. 10a






Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLEN C CHEIN whose telephone number is (571)270-7985. The examiner can normally be reached Monday-Friday 8am -5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Uber can be reached on (571) 270-3923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 





/ALLEN C CHEIN/Primary Examiner, Art Unit 3687